DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 08/04/2021 in the amendment and reply under 37 CFR 1.116 have been entered. As a result, claims 1-22, 24-29, 31-32, and 35-39 remain pending in the application while claims 35-39 remain withdrawn. Claim 1 has been amended to recite limitations previously indicated as allowable subject matter in the previous office action mail on 05/05/2021. Therefore, claim 1 and each claim depending therefrom is now in condition for allowance. Withdrawn claims 35-39 are cancelled via the examiner’s amendment set forth below as agreed upon in the interview with Jeremy Barton on 08/09/2021 because the specification of the present invention and the originally filed claims fail to disclose an embodiment simultaneously containing the tab and tab standoff of amended claim 1 and a first deployment state comprising the first portion of the body being parallel to the second portion of the body as set forth in dependent claim 35.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Barton on 08/09/2021.
The application has been amended as follows: 
Amend claim 1: In line 10, “wherein the tab displaced” is changed to “wherein the tab is displaced”.
Cancel claims 35-39.
REASONS FOR ALLOWANCE
Claims 1-22, 24-29, and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious the second free end of the tab being in mechanical contact with the friction protrusion. In light of the specification of the present invention, “mechanical contact” is interpreted as requiring direct physical contact between two elements. The closest prior art, Knodel et al. (US 6,447,524)/Roger et al. (WO 2014/178869) disclose a friction protrusion in mechanical communication with the medial portion of the body and proximate to the tab, and wherein the tab has a first end in mechanical communication with the tab standoff and a second free end opposite the friction protrusion, but is silent regarding the second free end of the tab being in mechanical contact with the friction protrusion. Knodel/Roger disclose a slot between the tab and the friction protrusion. Therefore there would be no mechanical contact between said elements and further, there is no motivation to modify the device to have the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771